Citation Nr: 1809622	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a temporomandibular joint (TMJ) disability, to include limited motion of temporomandibular articulation.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2017, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.  From the date of the hearing, the record was held open for 30 days in order to allow for the submission of additional evidence for consideration.  Additional evidence was submitted in January 2018, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claim on appeal.

The Veteran contends that he currently has a TMJ disability as a result of incidents which took place during his military service.  Specifically, he has alleged that after getting his molar teeth extracted during service, he was unable to close his mouth immediately following the surgery, and that a dental assistant tried to force his mouth closed until the dentist was finally able to close his mouth.  He has also contended that he has had symptoms in his jaw (including pain, popping, and clicking) ever since this in-service dental procedure.  He has further alleged that after this in-service dental incident, he was involved in a physical altercation in service during which he was hit in the jaw, and he states that this further aggravated his TMJ disability during his service.

The Veteran's service treatment records (STRs) document that in June 1980, he underwent a simple dental extraction; no notes were made with regard to his jaw at that time.  Thereafter, his STRs document that in August 1980, the Veteran complained of falling down the stairs.  It was noted that he had several abrasions and contusions on his face and a chipped tooth.  A dental record on the same date, although somewhat difficult to read, appears to indicate that he had a fractured tooth from a fight.  A September 1980 STR indicates the Veteran admitted that a fight had been the precipitating incident for the August 1980 treatment.  He reported that he was hit in the head and knocked out with loss of consciousness.  

Post-service private dental treatment records note the following findings.  In April 2009, the Veteran reported that he had had a locked jaw during his teeth extraction in service.  In April 2010, he was assessed with TMJ popping on the left.  In June 2011, he was assessed with TMJ popping on the right.  In December 2011, he was assessed with TMJ limited opening and popping on both the right and the left.  In September 2012, it was noted that his jaw became locked and hurt for several days after eating a peanut.

In a December 2017 statement, the Veteran's private dentist noted that the Veteran had presented for examination with symptoms consistent with TMJ disorder (including discomfort and popping sounds when opening and closing his mouth, as well as pain when chewing, when opening his mouth widely, and occasionally when yawning).  The private dentist then stated the following: "While there are many causes for this [TMJ] disorder, bruxism and clenching is the more common.  However, the [Veteran] did not have any signs (wear facets) to confirm bruxism.  Pain in the TMJ can also be brought on by dental treatment whereby the joint is stretched open for extended periods of time.  The [Veteran] reports third molar extractions which are often done under IV sedation that can be associated with extended periods of time and jaw stretching."  The Board notes that this opinion is speculative in nature and does not specifically link any current TMJ disability for the Veteran with an incident during his military service.
In addition, at his December 2017 hearing, the Veteran testified that he started getting VA dental care approximately four years prior, and that he most recently received VA treatment in 2017.  The Board notes that there are no VA dental treatment reports currently of record for the Veteran.

On remand, after all outstanding treatment records have been obtained, a VA dental examination must be scheduled in order to determine the nature and etiology of any current TMJ disability.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, including securing from him a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for each identified provider, obtain all records of the Veteran's treatment for his claimed disability.

If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain all VA treatment records, to specifically include all dental treatment records, dating to the present.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA dental examination with a clinician with appropriate expertise in order to ascertain the nature and etiology of any current TMJ disability (including limited motion of temporomandibular articulation).  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

After reviewing the claims file, the examiner should provide an opinion on the following questions:

(a)  Identify all valid diagnoses of TMJ disabilities present at any time since the pendency of the claim, to specifically include limited motion of temporomandibular articulation.

(b)  For each TMJ disability that is diagnosed: Is it at least as likely as not (50 percent probability or greater) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (to include a June 1980 dental extraction and an August 1980 hit to the head with a chipped tooth, which are both documented in his STRs)?

The examiner should provide a complete rationale for any opinion provided, with specific consideration given to the Veteran's reports of continuity of symptomatology since his service.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for entitlement to service connection for a TMJ disability.  If the benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

